DETAILED ACTION
Allowable Subject Matter
Claims 1, 2, and 4-9 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest the claimed process where the aqueous composition is sprayed onto a plant that is a growth stage preceding a fruit set stage.  The closest prior art of record is Zhao et al. (US 2016/0002483).  Zhao et al. teaches a method of treating a plant material before harvesting (¶0010) comprising the step of spraying onto the plant (¶0077) a material comprising a cellulose nanofibril (¶0107-08) produced from wood/sawdust or non-wood sources (¶0151) and a surfactant (¶0162-163), where the coating adheres to the plant material (¶0109), which includes the bud sites and buds of the plant as the entire plant is coated.  The method of Zhao et al. is designed to protect fruit, either on the plant or in post harvesting handling.  As Zhao et al. is concerned with protecting fruit, there would not be a motivation to modify Zhao et al. to apply the coating before the fruit is present.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/LIAM J HEINCER/Primary Examiner, Art Unit 1767